229 Ga. 656 (1972)
193 S.E.2d 820
PITTMAN
v.
THE STATE.
27445.
Supreme Court of Georgia.
Submitted September 12, 1972.
Decided October 23, 1972.
*658 Edward Pittman, pro se.
Clete D. Johnson, District Attorney, Arthur K. Bolton, Attorney General, for appellee.
JORDAN, Justice.
Pittman appeals his conviction and sentence for armed robbery pursuant to a plea of guilty.
*657 The transcript of the hearing before the trial judge discloses that the accused was present with counsel, that the judge informed the accused of the maximum and minimum punishment, ascertained from counsel that the accused had been fully advised of his rights, asked the accused what he wanted to do, and that the accused stated, "I plead guilty." In response to further questioning the accused stated, "I am guilty," and, in response to the question, "All right, do you make this plea freely and voluntarily, without any fear of injury or hope of benefit or reward?" he replied, "Yes, sir." The trial judge then accepted the plea, and read to him from a form advising him of his rights and afforded him an opportunity to ask questions, to which the accused replied, "I understand." He was then asked to sign the indictment and the form, which he did. Counsel then stated that the accused had voluntarily testified and had co-operated in the prosecution of a co-defendant. The trial judge observed that the record would disclose that his testimony was "very relevant in that trial, if not absolutely necessary" and imposed sentence.
While a review of the record, as set forth above, would warrant a determination by this court that the appeal is without merit, the appeal is subject to dismissal for failure to file a notice of appeal within 30 days after entry of the appealable judgment. Although sentence was imposed on March 2, 1972, the notice of appeal, which is dated April 5, 1972, recited that the judgment was entered on March 5, 1972. The notice of appeal was not filed until April 10, 1972. There is nothing in the record to disclose any extension of the time for filing a notice of appeal. Accordingly, disposition of the appeal is controlled by the recent decision in Jordan v. Caldwell, 229 Ga. 343 (191 SE2d 530).
Appeal dismissed. All the Justices concur.